 1
 2
                                                               JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   JUAN GRAJEDA-GONZALEZ,            ) Case No. CV 16-9122-DOC (SP)
                                       )
12                       Petitioner,   )
                                       )
13                 v.                  )           JUDGMENT
                                       )
14   D. SHINN, Warden,                 )
                                       )
15                       Respondent.   )
                                       )
16
17        Pursuant to the Order Accepting Findings and Recommendation of United
18 States Magistrate Judge,
19        IT IS HEREBY ADJUDGED that the Petition is denied and this action is
20 dismissed with prejudice.
21
22 Dated: February 3, 2020
23
                                        _______________________________
24
                                        HONORABLE DAVID O. CARTER
25                                      UNITED STATES DISTRICT JUDGE
26
27
28
